Citation Nr: 0033980	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for undifferentiated somatoform disorder, to include 
anxiety attacks.

2.  Entitlement to a disability rating in excess of zero 
percent for status post appendectomy scar.

3.  Entitlement to a disability rating in excess of ten 
percent for stress fracture, right leg.

4.  Entitlement to a disability rating in excess of zero 
percent for migraine headaches.

5.  Entitlement to service connection for seizure disorder.

6.  Entitlement to service connection for bicuspid aortic 
valve with mild stenosis, claimed as heart trouble.

7.  Entitlement to service connection for a mental condition 
due to physical trauma.

8.  Entitlement to service connection for slight irregular 
calvarium, claimed as cerebral ischemia.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for Lyme disease.

12.  Entitlement to service connection for a right toe 
injury.

13.  Entitlement to service connection for peroneal 
tendonitis, right ankle.

14.  Entitlement to service connection for patellar 
tendonitis, right knee.

15.  Entitlement to service connection for mechanical low 
back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1994 to November 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision which assigned the 
following ratings for service-connected disability: 
undifferentiated somatoform disorder, including anxiety 
attacks, rated 10 percent disabling; status post appendectomy 
scar, rated zero percent disabling; stress fracture of the 
right leg, rated 10 percent disabling, and; migraine 
headaches, rated zero percent disabling.  The veteran has 
also appealed the RO's denial of service connection for the 
following: bilateral hearing loss, tinnitus; Lyme disease; a 
right toe injury; peroneal tendonitis of the right ankle; 
patellar tendonitis, right knee; mechanical low back strain; 
bicuspid aortic valve with mild stenosis, claimed as heart 
trouble; mental disorder due to physical trauma; seizure 
disorder; slight irregular calvarium, claimed as cerebral 
ischemia.  The veteran has also appealed the 

Several claims were denied on the RO's finding that they were 
not well grounded.  Recent changes in 38 U.S.C.A. § 5107 
(West 1991) have removed the statutory requirement that a 
claim be well grounded.  However, in this case, the Board 
finds no prejudice to the veteran in deciding her claims on 
their merits, as she has not indicated any source of evidence 
which would assist in the development of the claim.  She has 
been afforded the appropriate VA medical and neuropsychiatric 
examinations.  There does not appear to be any reasonable 
possibility that further development would result in a 
different outcome than the ones indicated by this decision.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's disability from undifferentiated somatoform 
disorder is manifested by social and occupation impairment 
manifested by occasional decrease in work efficiency due to 
such symptoms as depressed mood, anxiety, and sleep 
impairment, with generally satisfactory functioning.

2.  The veteran's disability from status post appendectomy 
scar is manifested by an objectively demonstrable tender scar 
over the right lower quadrant of the abdomen.

3.  The veteran's disability from stress fracture of the 
right leg is manifested by slightly painful motion of the 
right ankle, without limitation of motion or X-ray findings 
of degenerative changes.

4.  The veteran's disability from migraine headaches is 
manifested by frequent headaches, without characteristic 
prostrating attacks of migraine as frequently as one in two 
months.

5.  The veteran does not have current disability from a 
seizure disorder which was incurred during her active 
military service.

6. The veteran's heart disorder, diagnosed as bicuspid aortic 
valve with mild aortic stenosis, is congenital and was not 
aggravated during her active military service.

7.  The veteran does not have a mental condition due to 
physical trauma.

8.  The veteran does not have current disability from slight 
irregular calvaria, claimed as cerebral ischemia.

9.  The veteran does not have hearing loss disability.

10.  The veteran does not have current disability from 
tinnitus.

11.  The veteran does not have current disability from Lyme 
disease.

12.  The veteran does not have current disability from a 
right great toe injury.

13.  The veteran does not have current disability from 
peroneal tendonitis of the right ankle which was incurred 
during her active military service.

14.  The veteran does not have current disability from 
patellar tendonitis of the right knee.

15.  The veteran does not have current disability from a low 
back disorder as a result of disease or injury incurred 
during her active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for 
undifferentiated somatoform disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.126, Diagnostic Code 9423 (2000).

2.  The criteria for a rating of 10 percent for status post 
appendectomy scar have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (2000).

3.  The criteria for a rating in excess of 10 percent for 
stress fracture of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5262 
(2000).

4.  The criteria for a rating in excess of zero percent for 
migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.124a, 
Diagnostic Code 8100 (2000).

5.  Service connection is not warranted for seizure disorder.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000).

6.  Service connection is not warranted for bicuspid aortic 
valve with mild aortic stenosis.  38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (2000).

7.  Service connection is not warranted for a mental 
condition due to physical trauma.  38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (2000).

8.  Service connection is not warranted for slight irregular 
calvarium, claimed as cerebral ischemia.  38 U.S.C.A. § 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (2000).

9.  Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

10.  Service connection is not warranted for tinnitus.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000).

11.  Service connection is not warranted for Lyme disease.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000).

12.  Service connection is not warranted for a right toe 
injury.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

13.  Service connection is not warranted for peroneal 
tendonitis, right ankle.  38 U.S.C.A. § 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).

14.  Service connection is not warranted for patellar 
tendonitis, right knee.  38 U.S.C.A. § 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).

15.  Service connection is not warranted for mechanical low 
back pain.  38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); require VA to assist the veteran in the 
development of his claim.  With respect to the claim for an 
increased rating for hiatal hernia with gastroesophageal, the 
Board is satisfied that the necessary development has been 
accomplished and VA has no further duty to assist the veteran 
in developing facts pertinent to this claim.

I.  Increased ratings 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  
When utilizing the rating schedules, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).

A.  Somatoform Disorder

Service medical records show that the veteran complained 
frequently of a wide variety of symptoms such as headache, 
nausea, vomiting, abdominal pain, syncope, chest pain, and 
insomnia.  She underwent extensive diagnostic work-ups but 
the etiology of her complaints was not conclusively 
identified.  After a neurological consultation in January 
1997, she was referred for a psychiatric consultation.  The 
report of the psychiatric consultation was dated in February 
1997.  She reported a history of multiple illnesses.  Her 
current complaint was of increased frequency of "spells" 
during which she felt dizzy and fainted, sometimes losing 
consciousness  Her complaints of multiple medical problems 
had resulted in stress which had delayed completion of her 
training.  The examiners reported their opinion that stress 
was not the primary or singular source of the veteran's 
physical problems but could be compounding them.  The 
examiners noted that extensive work-ups had been unsuccessful 
in determining the etiology of the veteran's complaints.  The 
pertinent diagnosis was undifferentiated somatoform disorder.  
On a scale used to measure overall level of functioning 
(GAF), the examiners assigned a score of 65, indicative of 
some mild symptoms such as depressed mood and mild insomnia, 
or some difficulty in social, occupation, or school 
functioning, but generally functioning pretty well.

The veteran's claim for service connection for somatoform 
disorder and anxiety attacks was received in February 1998.  
She was granted entitlement to service connection for 
undifferentiated somatoform disorder, to include the claim 
for anxiety attacks, by the RO's September 1998 rating 
decision.  The associated disability was rated 10 percent 
disabling, effective from the date of the day following her 
separation from service, pursuant to Diagnostic Code 9423 and 
the General Rating Formula for Mental Disorders.  A 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational task only during periods 
of significant stress, or symptoms controlled by continuous 
medication.

In order to assess her current disability from her service-
connected neuropsychiatric disorder, the RO afforded the 
veteran a VA neuropsychiatric examination in May 1998.  Her 
complaints were of depressed and anxious moods, sleeping 
poorly at night, having little energy in the daytime, and 
crying easily.  She stated that she was able to concentrate 
on her school work and engage in pleasurable activities.  
However, her activity was limited by fatigue.  She denied 
being suicidal.  Objectively, she appeared to be depressed.  
She was intellectually bright and was able to give a coherent 
history and maintain concentration throughout the interview 
situation.  There was no evidence of psychosis.  She had no 
suicidal or aggressive ideation.  She was pleasant and 
cooperative.  The reported diagnoses were dysthymic disorder 
and psychological factors affecting physical illness.  The 
examiner reported a GAF score of 55, indicative of moderate 
symptoms, such as flat affect, circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning.

On the question of whether the veteran's overall disability 
picture more closely approximates the criteria of the next 
higher schedular rating of 30 percent, the evidence is 
somewhat in equipoise.  When she was examined during her 
service, her symptoms were described as mild.  In May 1998, 
the VA examiner described her symptoms as moderate.  She had 
objective signs of depressed mood.  He reported sleep 
disturbance and decreased energy.  Considering 38 C.F.R. 
§ 4.7 and resolving the benefit of any doubt in the veteran's 
favor, the Board concludes that assignment of the next higher 
rating of 30 percent is warranted.  However, the criteria for 
the next higher rating of 50 percent have not been met or 
more closely approximated.  The evidence does not show that 
the veteran has occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

B.  Status Post Appendectomy Scar

Service medical records show that the veteran underwent 
surgery for appendectomy in April 1995.  During her 
convalescence she had considerable treatment for complains of 
abdominal pain which, in late April 1995, was diagnosed as 
post-surgical neuritis.  Treatment records indicate that such 
complaints gradually abated.  A treatment noted dated in May 
1995 contains an impression of abdominal pain with a 
functional component.  Although a treatment record dated in 
June 1996 document the veteran's complaints of upper 
abdominal aching pain and nausea, such symptoms were 
attributed to questionable gastritis or gastroesophageal 
reflux disease.  An examination during follow-up treatment in 
July 1996 revealed mild tenderness to palpation in the right 
upper quadrant.  The diagnosis was nonspecific abdominal 
pain.  An upper gastrointestinal radiological series showed 
no abnormality.  Although the veteran had subsequent 
complaints of abdominal pain, her symptoms were not 
associated by medical personnel with her appendectomy.  An X-
ray taken in September 1996 showed no evidence of bowel 
obstruction.  In her report of medical history dated in May 
1997, the veteran gave a history of appendectomy but denied a 
history of stomach, liver, or intestinal trouble.  The 
examiner reported that her abdomen and viscera were 
clinically normal.  She had an appendectomy scar over the 
right lower quadrant.

During a VA general medical examination in May 1998, the 
veteran told the examiner that she still had occasional sharp 
pain in her abdomen in the right lower quadrant.  She also 
told the examiner that she was disturbed by the residual 
scar.  Examination of her abdomen revealed a scar in the 
right lower quadrant which was mildly tender.  No pertinent 
diagnosis was reported.

The veteran was granted entitlement to service connection for 
status post appendectomy scar by the RO's September 1998 
rating decision.  The associated disability was rated zero 
percent disabling.  In rating the disability, the RO utilized 
Diagnostic Code 7805.  Under that diagnostic code, 
nondisfiguring scars which are not the result of burns, and 
which are not poorly nourished, with repeated ulceration, 
tender or painful, are rated based on limitation of function 
of the part affected.  The medical evidence in the claims 
folder does not show that the veteran has functional 
limitations associated with her appendectomy scar.  Therefore 
the Board concludes that the criteria for a rating in excess 
of zero percent pursuant to Diagnostic Code 7805 have not 
been met.

However, under Diagnostic Code 7804, superficial scars which 
are painful or tender on objective demonstration are rated 10 
percent disabling.  As the medical evidence developed during 
the May 1998 general medical examination suggests the area of 
the veteran's appendectomy scar is mildly tender to 
palpation, the Board concludes that the criteria of a 
schedular rating of 10 percent under Diagnostic Code 7804.

There are no higher ratings assignable under Diagnostic Code 
7804.  Although higher ratings are assignable for disability 
associated with scars under diagnostic Codes7800 (disfiguring 
scars on the head, face, or neck) and 7801 (third degree burn 
scars), such higher ratings are not appropriated by a 
surgical scar in a nonexposed area.

C.  Stress Fracture of the Right Leg

As noted above, during her service, the veteran was treated 
for right ankle pain which was ultimately diagnosed as a 
stress fracture of the fibula.  X-rays taken in February 1996 
showed mild cortical thickening of the distal fibula.  An MRI 
in March 1996 showed no soft tissue masses or abnormal fluid 
accumulation.  There were no muscle or tendon abnormalities.  
The MRI was interpreted as normal.  In her May 1997 report of 
medical history, she gave of history of broken bones, but 
denied a history of lameness.  An examiner elaborated that 
the veteran there was no fracture.  Rather there was a stress 
reaction in the veteran's fibula during basic training.  In 
the report of medical examination, the examiner indicated the 
veteran's lower extremities were normal.  No diagnosis 
pertinent to a stress fracture of the right fibula was 
reported.

The veteran was granted entitlement to service connection for 
stress fracture of the right leg by the RO's September 1998 
rating decision.  The associated disability was rated 10 
percent disabling pursuant to Diagnostic Code 5262.  Under 
that diagnostic code, impairment of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling.  Such impairment with moderate knee or ankle 
disability is rated 20 percent disabling.  A 30 percent 
rating is assigned for impairment of the tibia and fibula 
where there is malunion with marked knee or ankle disability.  
A 40 percent rating is assigned for impairment of the tibia 
and fibula manifested by nonunion, with loose motion 
requiring a brace. 

During the May 1998 general medical examination, the examiner 
noted that the veteran had tenderness of the right ankle 
laterally.  The pertinent diagnosis was tendonitis of the 
right ankle with continuing pain.

During the VA joints examination in May 1998, the veteran 
told the examiner that she had an in-service stress fracture 
in her right ankle and a subsequent stress fractures in her 
tibia and fibula.  According to her, eight months later she 
developed peroneal tendonitis.  The veteran was observed to 
walk with a definite limp favoring her right lower extremity.  
There was slight evidence of painful motion.  There was no 
edema, effusion, instability, weakness, tenderness, redness, 
heat, or abnormal movement.  However, there was slight 
guarding of movement.  The right ankle had 19 degrees of 
dorsiflexion, as did the left ankle.  Plantar flexion was 43 
degrees on the right and 44 degrees on the left.  Both knees 
had full extension.  The right knee had flexion to 130 
degrees.  The left knee had flexion to 134 degrees.  Knee 
stability was good.  X-rays of the ankles and knees were 
normal.  The examiner reported a diagnosis of minor 
degenerative joint disease of the right knee and ankle with 
no functional loss due to pain.

The Board finds that the veteran does not have more than 
slight impairment of the right ankle or knee due to stress 
fracture of the right fibula.  She has nearly full range of 
motion in both joints.  X-rays did not show degenerative 
changes.  There was only slight evidence of painful motion 
during the VA joints examination.  That symptoms is 
adequately compensated by the 10 percent rating currently in 
effect.

The Board further finds that the veteran's disability picture 
from stress fracture of the right fibula does not more 
closely approximate the criteria for the next higher 
schedular rating of 20 percent, as clinical findings show no 
more than slight impairment.  38 C.F.R. § 4.7 (2000).

D.  Migraine Headaches

The veteran was granted entitlement to service connection for 
migraine headaches by the RO's May 1998 rating decision, 
which assigned a rating of zero percent.  In rating the 
associated disability, the RO utilized Diagnostic Code 8100.  
Under that diagnostic code, a 10 percent rating is assigned 
for migraine with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent rating is assigned for migraine with 
characteristic prostrating attacks occurring on a average of 
once a month over the last several months.  The highest 
rating of 50 percent is assigned for migraine with very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The veteran's service medical records shed some light on the 
frequency of her complaints of headache.  In May 1996, the 
veteran complained of headache and insomnia.  Based on her 
description of the headaches including circumstances of onset 
and alleviating factors, the examiner reported a diagnosis of 
cephalalgia, probably due to tension.  When seen a week later 
for complaint of headache, the veteran denied a history of 
migraine but gave a three-month history of mild headaches 
which were self limiting and which improved with medication.  
Again, the diagnosis was cephalalgia.  During follow-up 
treatment in June 1996, the veteran reported that her 
continuous headache had resolved but that she had episodic, 
sharp, moving headaches two to three times per week.  Once 
again, the diagnosis was cephalalgia.  During further follow-
up in June 1996, the veteran reported that her headaches had 
become less frequent, perhaps one per week.  The examiner 
reported an impression of improving cephalalgia.  The veteran 
was seen by a neurologist in July 1996, when she gave a 
history of headaches as frequent as several times per week.  
After hearing her description of the headaches, the examiner 
described them as atypical but suggestive of muscle tension 
headaches with a possible vascular component.  The veteran 
was seen one week later with a complaint of headache, and 
again the following two days with only slightly improved 
headache.  In August 1996, an examiner noted an impression of 
migraine.  A treatment note dated in November contains an 
impression of improved vascular headache.  During a neurology 
consultation in January 1997, the veteran reported having 
global throbbing headaches associated with nausea, vomiting, 
photophobia and phonophobia lasting from five hours to 
several days and occurring three to four times per week.  
When she was seen in February 1997 by an ear, nose, and 
throat specialist, she reported the she had infrequent 
headaches.  The examiner recommended an increased dosage of 
Prozac and a trial of anti-migraine medication.  When she was 
examined in May 1997, the veteran gave a history of frequent 
and severe headaches.  An examiner reported a diagnosis of 
mixed headaches.  In August 1997, an examiner noted a 
diagnosis of migraine and plan a treatment with Imitrex.  
Another examiner noted that the veteran's headache completely 
resolved after she was given medication.

During the May 1998 general medical examination, the 
veteran's complaints included severe headaches which were 
occurring more often.  She told the examiner that her 
symptoms were significantly relieved by Toradol and Imitrex.  
She reported that without treatment, the headaches might last 
several weeks and interfered with school and other 
activities.  She told the examiner that the headaches 
occurred one to two times per month.  A neurological 
examination was normal.  No pertinent diagnosis was reported.

The Board has carefully reviewed the entire record.  It does 
not contain medical evidence which suggests that the veteran 
has characteristic prostrating attacks of migraine as 
frequently as one in two months.  While she may have frequent 
headaches, it does not appear that they are of such severity 
as to be characterized a prostrating attacks of migraine.  
Therefore, the Board concludes that the criteria for a rating 
in excess of zero percent for migraine under Diagnostic Code 
8100 have not been met.  Absent a showing the veteran 
experiences prostrating attacks of migraine symptoms, her 
disability picture from that disorder does not more closely 
approximate the criteria for the next higher schedular rating 
of 10 percent.

II.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops of disability of 10 percent or more from a 
chronic disease within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  The list of chronic diseases includes organic 
heart disease, and arthritis, and is deemed to included 
sensorineural hearing loss.  With chronic disease shown as 
such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Congenital and developmental defects are not regarded as 
diseases or injuries for which service connection can be 
granted.  38 C.F.R. § 3.303(c).  A pre-existing disease or 
injury will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2000).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during an subsequent to service.  38 C.F.R. 
§ 3.306(b) (2000).

A.  Seizure Disorder

As noted above, the veteran's various complaints were 
exhaustively studied during her active military service.  She 
now contends that she has a seizure disorder which she 
incurred during her active military service.  During such 
service, she had multiple complaints of syncope, "graying 
out," and light headedness.  However, neurological studies 
were consistently normal.  A report of neurology consultation 
dated in March 1997 refers to an MRI conducted in July 1996 
which revealed a "probably insignificant" abnormality.  In 
a treatment note dated in July 1996, an examiner reported 
that an MRI had shown a 5 millimeter area of increased signal 
in the left caudate (tail) which was "probably unrelated to 
the [veteran's] present symptomatology.

The veteran underwent numerous neurological examinations 
during her service.  No clinical findings of a neurological 
disorder were made.  On the contrary, an examiner reported in 
March 1997 that the veteran's reports of lightheadedness were 
". . . non-stereotypical and not consistent with a seizure 
disorder."  As there was absence of parasthesias or 
carpopedal spasm, the examiner, a neurologist, expressed the 
opinion that the veteran's symptoms were most consistent with 
hyperventilation.  The examiner suggested that she be 
referred for a psychiatric consultation to address the 
possibility of somatoform disorder.  When she was examined in 
May 1997, the veteran gave a history of dizziness, fainting 
spells, and head injury.  The examiner elaborated that such 
complaints occurred in the context of her somatization 
"problems" and were not permanent.

During the May 1998 general medical examination, the veteran 
told the examiner that she had been told that there was a 
five millimeter mass in her cerebellum.  She told the 
examiner that she had developed a seizure disorder which was 
possibly due to the mass.  She described the seizures as 
consisting of an aura followed by unconsciousness.  A 
neurological examination was normal.  An electroencephalogram 
(EEG) was also normal.  There were no focal, lateralizing or 
epileptiform  Nonetheless, the medical examiner who conducted 
the clinical examination reported a diagnosis of seizure 
disorder.

The Board has considered the most recent diagnosis but finds 
that the preponderance of the evidence indicates that the 
veteran does not have a seizure disorder.  The diagnosis is 
unsupported by clinical findings or EEG results.  The 
diagnosis was ruled out during the veteran's active service.  
Therefore the Board concludes that service connection for a 
seizure disorder is not warranted.

B.  Heart Disorder

The veteran's claim filed in February 1998 included a claim 
for service connection for "heart trouble."  Service 
medical records show that attempts to diagnose the veteran's 
complaints of syncope included cardiology studies.  In 
September 1996, an examiner noted an early, grade III/IV 
systolic ejection murmur.  A chest X-ray showed the heart had 
normal size and configuration.  An echocardiogram conducted 
in October 1996  confirmed a bicuspid aortic valve and mild 
aortic stenosis.  There was trace mitral and tricuspid 
insufficiency.  Several days later, the veteran underwent a 
treadmill stress test.  There was no arrhythmia.  The summary 
report of the test described the veteran's aortic stenosis as 
congenital.  The cardiologist note the impression that the 
veteran's syncope was not clearly related to aortic stenosis.  
Several weeks later, the veteran underwent a Holter monitor 
test and an event test.  The tests was negative.  Cardiology 
notes dated in January 1997 indicate that it was still 
unclear that the veteran's complaints of syncope were related 
her "congenital" heart disease.  Results found during 
cardiac catheterization were unremarkable.  During a medical 
examination in May 1997, the veteran gave a history of heart 
trouble.  The examiner elaborated that she had a non-
clinically significant bicuspid aortic valve.  On 
examination, the veteran's heart was clinically normal.  The 
examiner reported among his diagnoses, asymptomatic bicuspid 
aortic valve.

During the VA general medical examination in May 1998, the 
veteran told the examiner that she valvular disease of the 
aortic valve.  She said she had been advised to take 
antibiotic prior to having any dental surgery.  The 
complained of intermittent pounding and fluttering sensations 
in her chest accompanied by lightheadedness.  A chest 
examination was normal.  The reported diagnosis was 
compensated valvular heart disease.

The veteran's bicuspid aortic valve with aortic stenosis was 
described by medical personnel during her service as 
congenital.  She was exhaustively tested to determine if 
there was any related functional impairment.  None was found.  
Nor was any functional impairment found during the May 1998 
VA examination.  The Board finds that the heart disorder is 
congenital and was not aggravated during the veteran's active 
military service.  Therefore, the Board concludes that 
service connection is not warranted for bicuspid aortic valve 
with mild aortic stenosis.

C.  Mental Disorder due to Physical Trauma

Beyond the rather general assertion by the veteran that she 
has a mental disorder due to physical trauma, her contentions 
in this claim are no clear.  The claim filed in February 1998 
suggests that the veteran is claiming she was harassed by her 
platoon sergeant.  Service medical records contain no medical 
evidence that the veteran incurred an acquired 
neuropsychiatric disorder as a result of physical trauma.  
The veteran has not submitted any pertinent evidence which 
was developed after her separation from service which 
supports the proposition that she has current disability from 
an acquired neuropsychiatric disorder as a result of physical 
trauma incurred during her active military service.  
Therefore, the Board concludes that service connection for a 
mental disorder claimed as due to physical trauma is not 
warranted.

D.  Irregular Calvaria Claimed as Cerebral Ischemia

As noted above, during her service, the veteran underwent 
numerous diagnostic studies in an attempt to determine the 
etiology of her complaints of headache and syncope.  One such 
study was a February 1997 MRI of her head.  The study results 
were interpreted as showing a slightly irregular 
"calvarium."  Calvarium is defined as the incorrect form 
for calvaria.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 250 
(28th ed. 1994).  Calvaria is defined as 

The dome-like superior portion of the 
cranium, derived from the membranous 
neurocranium and consisting of the 
frontal and parietal bones and the 
squamous parts of the occipital and 
temporal bones.

DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 251 (28th ed. 1994).

The Board has reviewed the entire record and finds not 
medical evidence which indicates that the veteran has current 
disability which is related to the irregular calvaria which 
was identified in the February 1997 in-service MRI.  The 
Board concludes that service connection for irregular 
calvaria, claimed by the veteran as cerebral ischemia, is not 
warranted.

E.  Hearing Loss

Under the provision of 38 C.F.R. § 3.385 (1995), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The veteran service medical records do not show that she had 
hearing loss disability in service.  At the time of her 
medical examination for separation from service, the veteran 
denied a history of hearing loss.  Audiometric testing showed 
the following hearing thresholds, in decibels, at the 
following frequencies:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
0
LEFT
5
5
5
10
0

During a May 1998 VA audiological examination, her pure tone 
hearing thresholds, in decibels, for the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
15
15
10
15
15

The hearing threshold average in the right ear was 16 
decibels, with speech recognition 96 percent correction.  The 
hearing threshold average in the left ear was 14 decibels, 
with speech recognition 100 percent correct.  The examiner 
reported a diagnosis of essentially normal hearing 
sensitivity in the left ear and essentially normal hearing in 
the right ear which drops at 8,000 hertz to mild hearing 
loss.

As the veteran does not have current hearing loss disability 
as such disability is defined by regulation, service 
connection for hearing loss is not warranted.

F.  Tinnitus

In the claim she filed in February 1998, the veteran 
indicated that she had current disability from tinnitus as a 
result of having frequent episodes of passing out and hitting 
her head.

The veteran service medical records show that she underwent 
extensive work-up for her reported symptoms of syncope.  Some 
records indicated that during some episodes of syncope, the 
veteran had fallen and hit her head.  The veteran underwent 
exhaustive examinations to isolate the etiology of her 
complaints.  At no time did she complain of tinnitus.  During 
an ear, nose and throat examination in March 1997, she denied 
any tinnitus. At the time of her medical examination for 
separation from service, she indicated in a report of medical 
history that she did not know whether she had ear trouble.

During the VA general audiological examination in May 1998, 
the veteran reported as her chief complaint ringing in her 
ears.  She stated that the onset of the ringing in her ears 
was in the Spring of 1996.  She described the tinnitus as 
bilateral, but not occurring in both ears at the same time.  
She told the examiner that the tinnitus varied from medium to 
high loudness and different tones.  According to the veteran, 
the tinnitus interfered with her ability to hear speech.  She 
denied a history of exposure to occupational or recreation 
noise.  The examiner, who conducted the audiological testing 
discussed above, did not report a diagnosis of tinnitus.

The Board has carefully reviewed the entire record and finds 
no competent medical evidence that the veteran has current 
disability from tinnitus which is related to any disease or 
injury incurred by the veteran during her active military 
service.  The veteran's own assertions that she has tinnitus 
as a result of head injuries sustained in service can be 
afforded no probative weight in the absence of evidence that 
she has the expertise to render an opinion about the etiology 
of her claimed tinnitus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

G.  Lyme Disease

Service medical records show that the veteran had symptoms of 
abdominal pain after an appendectomy in 1995.  Treatment 
notes dated in May 1995 show that a physician ordered a Lyme 
titer as part of the diagnostic regimen for the veteran's 
symptoms.  The titer was negative.  

The veteran's in-service complaints of syncope were 
extensively studied.  A treatment note dated in March 1997 
indicates that she had again been tested for Lyme disease and 
that a titer was negative. 

A thorough review of the entire claims folder yields 
absolutely no evidence that the veteran has current 
disability from Lyme disease incurred during her active 
military service.  The Board finds that she does not have 
such disability.  Therefore, the Board concludes the service 
connection for Lyme disease is not warranted.

H.  Right Toe Injury

The veteran's service medical records doe not indicated that 
the veteran sustained a right toe injury.  During an 
examination in May 1997, her gait was normal.  Her 
performance of heel and toe walking was normal.  At the time 
of her medical examination for separation from service, she 
denied a history of foot trouble.  An examiner reported that 
the veteran's feet were clinically normal.  She was examined 
on many occasions due her complaints of syncopal episodes.

The veteran underwent a VA joints examination in May 1998.  
The report of that examination contains no indication that 
she had any complaints related to a right toe injury.  The 
examiner reported no findings pertinent to a right toe 
disorder.

As the medical evidence in the record contains no indication 
that the veteran has current disability from a right toe 
disorder which was incurred during her active military 
service, service connection for a right toe disorder is not 
warranted.  

I.  Right Peroneal Tendonitis

Although the report of the VA general medical examination 
dated in May 1998 contains a diagnosis of tendonitis of the 
right ankle with continuing pain, the examiner reported no 
clinical findings which would support such a diagnosis.  
During the May 1998 VA joints examination, the veteran told 
the examiner that she developed peroneal tendonitis after 
sustaining stress fractures in the right ankle, tibia, and 
fibula.  X-rays of the ankles were normal, with no evidence 
of fracture, subluxation, or soft tissue abnormality.  
However, her symptoms were diagnosed as minor degenerative 
joint disease of the right knee and ankle.  The examiner did 
not diagnose peroneal tendonitis.

Service medical records show that the veteran complained of 
right ankle pain in October 1995.  A bone scan was 
interpreted as indicative of stress fracture of the right 
distal fibula.  During follow-up treatment in January and 
February 1996, the veteran continued to have tenderness in 
the area of the distal fibula.  An MRI of the right ankle and 
leg in late February 1996 showed mild cortical thickening of 
the distal fibula.  There were no soft tissue mass, abnormal 
fluid accumulation, or muscle or tendon abnormalities.  Notes 
dated in April 1996 contain an impression of chronic right 
ankle pain, healing stress fracture with questionable 
peroneal tendonitis.

During a psychiatric evaluation in March 1997, the veteran 
told the examiner that she developed tendonitis of the right 
ankle after sustaining a stress fracture in her right leg.  
The examiner did not conduct a physical examination but 
report as medical history peroneal tendonitis of the right 
ankle.  The veteran had been physically examined earlier in 
March 1997 during a neurology consultation.  Motor strength, 
muscle tone, and bulk were normal throughout her lower 
extremities.  Her gait was physiologic, with normal arm 
swing, heel/toe and tandem walking.  No pertinent diagnosis 
was reported.  Subsequently dated service medical records 
contain no indication that the veteran had peroneal 
tendonitis.  At the time of a May 1997 examination, the 
veteran denied a history of lameness and foot trouble.  An 
examiner reported that her feet and lower extremities were 
clinically normal.

During the VA general medical examination in May 1998, an 
examiner noted that the veteran had tenderness over the 
lateral side of the right ankle.  The examiner reported a 
diagnosis of tendonitis of the right ankle with continuing 
pain.  However, a joints examination on the same day did not 
result in a finding of tendonitis involving the right ankle.  
The examiner noted evidence of mild pain, but reported a 
diagnosis of mild degenerative joint disease of the right 
knee and ankle.

The Board notes that the veteran is currently receiving 
compensation for disability diagnosed as stress fracture of 
the right leg.  When that disorder was diagnosed in service, 
it had been manifested as right ankle pain.  The regulations 
caution against pyramiding, that is evaluating the same 
disability under various diagnoses.  38 C.F.R. § 4.16 (2000).  
Therefore, service-connected disability for compensation 
cannot be granted for both right peroneal tendonitis and 
residuals of stress fracture of the right leg.

Furthermore, it is not apparent from the veteran's service 
medical records that she had chronic disability from peroneal 
tendonitis in service.  The disorder was not identified 
during the many examinations the veteran underwent in the 
months prior to her separation from service.  Finally, the 
record contains no competent medical evidence indicating that 
the current diagnosis of right ankle tendonitis is 
etiologically related to the acute and transitory symptoms 
the veteran had in service.  For the foregoing reasons, the 
Board concludes that service connection for peroneal 
tendonitis is not warranted.

J.  Patellar Tendonitis of the Right Knee

At the time of her medical examination for entry into 
service, the veteran gave a history of right knee injury.  He 
knee was examined and found to be normal.  X-rays showed no 
abnormalities.  In January 1995, the veteran complained of 
knee pain with running and marching.  She had been running up 
some stairs when she tripped and fell on her knee.  Objective 
findings included ecchymosis and guarding.  The examiner 
noted an impression of right knee contusion.  An X-ray and a 
computed tomography scan showed no abnormality.  The veteran 
continued to have complaints associated with her right knee 
which was diagnosed as retropatellar pain syndrome.  Gradual 
improvement was noted in February 1995.  In March 1995, and 
examiner no effusion or instability.  There was slight 
tenderness to palpation along the patellar tendon.  The noted 
impression was mild patellar tendonitis.  In August 1995, the 
veteran complained of knee pain after dropping a computer 
console on them.  An examination of the knees was normal 
except for suprapatellar ecchymosis in the left knee.  The 
noted impression was bilateral soft tissue knee injuries.  
The treatment plan was Motrin, ice, and heat.  The veteran 
was instructed to return for treatment as needed.  
Subsequently dated service medical records do not show 
further treatment for a knee disorder.  As noted above, at 
the time of a May 1997 medical examination, the veteran 
denied a history of lameness.  She also denied a history of 
"trick" or locked knee.  The examiner reported that the 
veteran's lower extremitas were clinically normal.

During the VA general medical examination in May 1998, the 
veteran told the examiner that she had injured her right knee 
and was diagnosed with a torn meniscus.  Her current 
complaint was right knee pain from walking, reported 
aggravated by pain from stress fractures of the fibula and 
tibia.  On examination, the only abnormality of the lower 
extremities was tenderness over the right ankle.  The 
examiner did not report a diagnosis pertinent to the right 
knee.

During the VA joints examination the veteran gave a history 
of in-service knee injury aggravated by physical training.  
Her current complaints included pain, weakness, and stiffness 
precipitated by exercise and alleviated by ice or heat.  She 
reported having difficulty climbing stairs.  The examiner 
noted slight evidence of painful motion.  There was no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement.  There was slight guarding.  Range of 
motion in the knee was from zero degrees of extension to 130 
degrees of flexion.  X-rays of the knees showed no fracture, 
subluxation, or soft tissue abnormality.  There was no joint 
effusion.  Despite such findings the examiner who conducted 
the clinical examination reported a diagnosis of minor 
degenerative joint disease of the right knee with no 
functional loss due to pain.

Viewed as a whole, the Board finds that the record does not 
show that the veteran had chronic disability from a right 
knee disorder during her active military service.  She had 
symptoms of knee pain in early 1995 which apparently 
resolved.  She denied a history of knee trouble in May 1997.  
No knee disorder was found on clinical examination.  In 
September 1997, she signed a document indicating that there 
had been no change in her medical condition the May 1997 
examination.  The May 1998 diagnosis of degenerative joint 
disease is not supported by X-ray findings which shoed no 
abnormality.  For the foregoing reasons, the Board concludes 
that service connection is not warranted for a right knee 
disorder, denied by the RO as mild patellar tendonitis.

K.  Mechanical Low Back Strain

Service medical records show that the veteran sought 
treatment in February 1995 for a number of complaints 
including low back pain lasting four days.  She denied a 
prior history of back pain.  On examination, her back had 
full range of motion.  She was able to walk on heels and 
toes.  Sensation and deep tendon reflexes in the lower 
extremitas were intact.  Straight leg raising was negative to 
90 degrees.  The examiner noted an impression of mechanical 
low back pain.  Subsequently dated service medical records do 
not show that the veteran had further episodes of back pain.  
In a report of medical history dated in May 1997, she denied 
having had recurrent back pain.  In a contemporaneously dated 
report of medical examination, an examiner indicated that the 
veteran's spine was clinically normal.

As noted above, the veteran underwent several VA examinations 
in May 1998.  The notes of the general medical examination do 
not indicate that the veteran had current complaints related 
to a low back disorder.  She did not give a history of low 
back pain.  No pertinent clinical findings or diagnoses were 
reported.  Similarly, it appears that the veteran did not 
have back-related complaints during the VA joints 
examination.  According to the examiner, there was no 
objective evidence of painful motion or spasm.  The back 
musculature was described as good.  No neurological 
abnormalities were detected.  Ranges of motion as follows: 
flexion to the right, 33 degrees; flexion to the left, 22 
degrees; forward flexion, 84 degrees; backward extension, 49 
degrees.  X-rays of the lumbar spine showed no fracture, 
subluxation, or soft tissue abnormality.  Disc spaces were 
well maintained.  The examiner who conducted the clinical 
examination reported a diagnosis of possible degenerative 
joint disease of the lumbosacral spine with no loss of 
function due to pain.

The Board has thoroughly reviewed the entire record.  It does 
not show that the veteran had chronic disability from a low 
back disorder during her active military service or that she 
has current disability from a low back disorder.  Therefore, 
the Board concludes that service connection for mechanical 
low back strain is not warranted.

L.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain and weakness has been taken into account.  See DeLuca 
v. Brown, supra.  The veteran's has slight pain with motion 
of her right lower extremity.  That symptoms has been taken 
into account in the ratings in effect or to be effectuated by 
this decision.  Otherwise, the record contains no clinical 
findings such as atrophy, incoordination, loose motion, or 
excess fatigability associated with a musculoskeletal 
disorder.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There are higher schedular ratings 
assignable for each of the disabilities for which higher 
ratings were considered in this decision.  However, the 
manifestations required to support such higher ratings are 
not presented in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for her 
service connected disabilities, nor is it otherwise shown 
that such disorders so markedly interfere with employment as 
to render impractical the application of regular schedular 
standards.  For the reasons noted above, the Board concludes 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant.



ORDER

A rating of 30 percent for undifferentiated somatoform 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A rating of 10 percent for status post appendectomy scar is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Increased ratings are denied for stress fracture of the right 
leg and migraine headaches.

Service connection is denied for the following: seizure 
disorder; bicuspid aortic valve with mild aortic stenosis; 
mental disorder due to physical trauma; irregular calvaria, 
claim as cerebral ischemia; bilateral hearing loss; tinnitus; 
Lyme disease; right toe injury; peroneal tendonitis, right 
ankle; patellar tendonitis, right knee, and; mechanical low 
back strain.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



